BARTLETT, J. pro tem.
This is an action by the plaintiff for specific performance of a contract to sell real estate. The appeal is from a judgment rendered in favor of defendant.  There is no averment in the complaint that the contract is just and reasonable as to the other party or that it is supported by an adequate consideration. There is no evidence in the record as to the value of the land or any evidence upon which any estimate as to its value or the adequacy of the consideration could be based. As the remedy sought in an action for specific performance is an equitable one, it is incumbent upon the plaintiff to both plead and prove those matters which show he is entitled to specific performance of the contract. When he fails to do so, no such relief can be granted. (Mayer v. Beondo, 83 Cal.App.2d 665 [189 P.2d 327]; Windsor v. Miner, 124 Cal. 492 [57 P. 386]; Salisbury v. Yawger, 184 Cal. 783 [195 P. 682]; Caspar Lumber Co. v. Stowell, 37 Cal.App.2d 58 [98 P.2d 744]; Haidopoulos v. Woollett, 5 Cal.App.2d 229 [42 P.2d 1056].)
*323The attempted appeal from the order denying the motion for a new trial is dismissed.
The judgment is affirmed.
Doran, Acting P. J., and White, J., concurred.